Citation Nr: 0910235	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-09 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a back disorder, 
claimed as upper and lower back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1998 to 
October 2004.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2005 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Fargo, North Dakota, which denied 
the Veteran's claim for service connection for a back 
disorder (claimed as upper and lower back pain).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disorder, 
manifested by chronic pain, which she claims began during 
service and has continued.  (See Appeal Form, March 2006.)  

The Board notes that the Veteran's February 1998 service 
enlistment examination report indicated no spine or other 
musculoskeletal abnormalities.  During service, she sought 
treatment on several occasions for various complaints of 
upper, lower and middle back pain.  The diagnoses included 
myofascial pain, scapular region; suspected musculoskeletal 
strain of the trapezius muscle; cervical dysfunction; 
myofascial pain syndrome; back pain likely due to pregnancy; 
and coccyx pain.  (See service treatment records, May, 
September, October 1999; December 2000; March 2001; October 
2002; February 2003.)  During her May 2004 separation 
examination, she again complained of chronic back pain.  The 
report noted that her "many-year history of a nagging back 
pain" was well-documented.  (See treatment record, May 
2004.)  In June 2004, she was seen with complaints of upper 
back pain, most prominent between the shoulders, and 
continuing down into the mid back.  The diagnosis was somatic 
dysfunction of the thoracic spine, thoracic back pain and 
somatic dysfunction of the cervical spine.  However, in July 
2004, during a clinical visit for an unrelated condition, she 
denied having any back or musculoskeletal pain.  

The United States Court of Appeals for Veterans Claims has 
held that VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The Board notes that in September 2004, the Veteran underwent 
a VA examination in connection with her July 2004 application 
for compensation benefits.  She said that she did not recall 
having any specific injury or trauma, but experienced 
increased pain with flexion and extension.  She denied having 
bowel and bladder dysfunction, as well as extremity weakness 
or numbness.  The VA examiner performed a physical 
examination and noted that her gait was unremarkable.  It was 
noted that x-rays had been taken, but the results were 
pending.  Regarding the Veteran's upper back, the examiner 
concluded that her pain was the result of an unusual lumbar 
curve, which caused some strain on the musculature of the 
upper back.  He noted, however, that there was no palpable 
muscle spasm or percussion tenderness.  With regard to her 
lower back, the examiner stated that the Veteran demonstrated 
no evidence of lower back pain, had a fairly normal range of 
motion with full forward flexion and extension, no percussion 
tenderness and no muscle spasm.  He noted, however, that she 
had a somewhat prominent lordotic curve in the upper portion 
of her lumbar region and mild flattening across the lower 
lumbar region.  He said that the exact etiology of this 
condition was unclear and concluded that a review of the x-
ray results was necessary in order to determine if there was 
any type of structural problem.  It appears, however, that 
the examiner did not review those results, as neither the 
radiology report, nor an examination addendum pertaining to 
the back, is in the claims folder.   

The Veteran separated from service in October 2004.  There 
are no VAMC or private medical treatment records in the 
claims folder.  

Because the Board may not rely on its own unsubstantiated 
medical conclusions (Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991)), it must rely on an informed medical opinion in 
order to adjudicate a claim.  In this case, because the VA 
examiner appears to have concluded that review of the 
radiological results was necessary to determine the exact 
nature and/or etiology of the disorder, but it is unclear if 
x-rays were obtained and/or reviewed, the Board finds that 
another VA examination is required in order to clarify 
whether the Veteran currently has an identifiable back 
disorder, and if so, whether it related to her military 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002); see also 
Charles v. Principi, 16 Vet. App. 370 (2002) (medical 
examination necessary when record includes diagnosis of 
claimed condition and lay description of continuity of 
symptoms that are capable of lay observation).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to 
identity any VA or non-VA health care 
providers that have treated her for her 
claimed back condition.  After securing 
the necessary releases, the RO should 
attempt to obtain these records.  

2.  Schedule the Veteran for an 
appropriate VA spine examination to 
determine if she currently has a back 
disorder, and if so, whether it is related 
to her military service.  Any tests deemed 
necessary should be conducted.  The 
complete claims folder must be provided to 
the examiner for review in conjunction 
with the examination, and the examiner 
must note that it has been reviewed.  The 
examiner should conduct a thorough 
examination of the complete spine, and 
identify any disabilities present in the 
cervical, thoracic, or lumbar spine areas.  
As to any cervical, thoracic or lumbar 
spine disorders present, the examiner 
should be asked to indicate whether it is 
at least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) had its onset in service, or 
is otherwise related to service.  Any and 
all opinions must be accompanied by a 
complete rationale.

The clinician is also advised that the 
term "at least as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


